DETAILED ACTION
Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the application No.:16/524,754, filed on 07/29/2019.
This action has been made NON-FINAL. 
Specification
The disclosure is objected to because of the following informalities: THE TABLE OF CONTENTS IS NOT NEEDED.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.
Abstract Objection
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: Claims 1 and 2 lack a transitional phrase (i.e. comprising).  See MPEP 2111.03.  For example, the claims should recite as “A comprising:”.  
Claims 1 and 2 are objected to because of the following informalities: Claims 1 and 2 contains multiple periods.  MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “can make” and “can be”. The use of the terms “can make” and “can be” indicates that the steps may or may not execute and therefore renders the claim as indefinite. The examiner suggests replacing the term “can make” with the term “is” and replacing the term “can be” with “are”.
Claim 2 recites “the comparisons”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests changing the claim language from “the comparisons” to “a comparison”.
Claim 2 recites “would be”. The use of the terms “would be” indicates that the steps may or may not execute and therefore renders the claim as indefinite.  The examiner suggests replacing the term “would be” with the term “is”.
Claim 2 recites “the categorization method”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests changing the claim language from “the categorization method” to “a categorization method”. 
Claim 2 recites “the memory”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The 
Claim 2 recites “they take very little time”.  It is unclear to the examiner as to what the term “they” represents and therefore, this claim is rendered as indefinite.  If the Applicant intends for “they” to represent “comparisons”, then the examiner suggests for the claims to recite as “said comparisons take very little time”.
Claim 2 recites “may take magnitudes”. The use of the terms “may” indicates that the steps may or may not execute and therefore renders the claim as indefinite.  The examiner suggests deleting “may” from the claim limitation.
Claim 2 recites “the largest time consumer”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 2 recites “will be”. The use of the terms “will be” indicates that the steps may or may not execute and therefore renders the claim as indefinite.  The examiner suggests replacing “will be” with the term “is”. 
Claim 2 recites “could organize”.  The use of the terms “could” indicates that the steps may or may not execute and therefore renders the claim as indefinite.  The examiner suggests deleting “could” from the claim limitation.
Claim 2 recites “the data”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests replacing “the data” with “data”.
Claim 2 recites “it gets the elements”.  It is unclear to the examiner as to what exactly the term “it” represents.  Therefore, this claim is rendered as indefinite.
Claim 2 recites “the element”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 2 recites “they will ultimately finish sorting …”.  It is unclear to the examiner as to what exactly the term “they” represents.  Therefore, this claim is rendered as indefinite.
Regarding claims 1 and 2, the claim(s) are narrative in form and replete with indefinite language.  The claim language must be clearly and positively specified and must be organized in such a manner as to present a complete operative method step.
Note: If assistance is needed on how to overcome a lack of antecedent basis rejection, please visit MPEP 2173.05(e) for examples of how to correct this issue.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a pass of Quicksort, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
Quick sort ‘s multiple pivots;
Sorting progress gets accomplished;
Comparisons
Single pass of quicksort creates two categories
Organize data 
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of a pass of Quicksort is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of a pass of Quicksort, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. RAM or disk or memory). 
 That is, other than reciting “RAM or disk or memory” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, 
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as Quicksort creates two categories.  The “RAM or disk or memory” in both steps is recited at a high-level of generality (i.e., as a generic computer RAM or disk or memory performing a generic computer function based on a Quicksort) such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e. RAM or disk or memory).  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand, US20170053000.
Claim 1:
BRAND discloses the following:
The method is more robust than Quicksort (“present invention relates to sorting data and, more particularly, to parallelizing a quicksort.” See Brand Paragraph 0002);
A single poor pivot can make a pass of Quicksort quite ineffective (“wrong sides of the pivot” See BRAND Paragraph 0006);
With Quicker sort's multiple pivots, there can be several weak pivots (“wrong sides of the pivot” See BRAND Paragraph 0006) & still a great deal of sorting progress gets accomplished each pass (“The pivot will not, in the general case be the actual median of the set, but by performing one pass of the quicksort, the resulting set has everything lower than the pivot to the left of the pivot and everything higher than the pivot to the right of the pivot.” See BRAND Paragraph 0006).
Claim 2:
BRAND discloses the following:
The method is faster than Quicksort (“quicksort is known to be particularly fast for general sorting of data” See BRAND Paragraph 0005);
While the comparisons would be either equivalent to or double that of Quicksort [depending on the categorization method used] the memory moves are a small fraction of Quicksort's (“memory stores a dataset” See BRAND Paragraphs 0009 & 0032);
Comparisons are done on chip where they take very little time, while memory moves in & out to RAM or disk may take magnitudes of greater time (“A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.” See BRAND Paragraphs 0009 & 0032);
The largest time consumer [memory moves] in sorting is greatly reduced, so the method will be a great deal faster (“quicksort is known to be particularly fast for general sorting of data” See BRAND Paragraph 0005);
A single pass of Quicksort creates two categories, while a single working pass of Quicker sort could organize the data into 64, 128, or more categories (“sorting a dataset includes partitioning the dataset into 2n partitions” See BRAND Paragraph 0008 wherein BRAND’s teachings of two partitions is the same as the applicant’s claim language of two categories);
It gets the elements much, much closer to where they will ultimately finish sorting, in a fraction of the time (“quicksort is known to be particularly fast for general sorting of data” See BRAND Paragraph 0005).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cipriano, US 7502790 discloses one of the best known improved sorting techniques is referred to as “quicksort,” invented in 1960. Quicksort's popularity is due in large part to its ease of implementation and general applicability to a variety of situations. Based on the notion of exchange sorting, it adds the additional feature of “partitions.”  With quicksort, a value or “comparand” is selected for partitioning the array into two parts. Those elements having a value greater than or equal to the partition value are stored on one side, while those having a value less than the partition value are stored on the other side. The process is repeated for each remaining part until the array is sorted, thus the process is essentially recursive. On the other hand, a recursive technique such as quicksort usually requires that a significant amount of stack-based memory be reserved. Moreover, this technique, which is particularly sensitive to long common substrings, exhibits nonlinear behavior.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 4, 2021